       Case 2:18-cv-01226-SMV-CG Document 114 Filed 01/22/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

BIG CHIEF PLANT SERVICES, LLC,

        Plaintiff/Counter-defendant,

v.                                                                             No. 18-cv-1226 SMV/CG

PANHANDLE MAINTENANCE, LLC,

        Defendant/Counterclaimant/Third-Party Plaintiff,

v.

3BEAR DELAWARE OPERATING-NM, LLC,1

        Third-Party Defendant.

                             ORDER GRANTING
               MOTION TO COMPEL DISCOVERY IN AID OF EXECUTION

        THIS MATTER is before the Court on Defendant Panhandle Maintenance, LLC’s Motion

for Order to Compel [Doc. 113], filed on December 13, 2020. The Court will grant the Motion,

order Plaintiff Big Chief Plant Services, LLC (“Big Chief”) to respond to the discovery requests

no later than February 17, 2021, and grant Defendant Panhandle Maintenance, LLC (“Panhandle”)

its reasonable expenses incurred in making the Motion.

        A stipulated Consent Judgment was entered by this Court on February 18, 2020, in favor

Panhandle of against Big Chief in the amount of $240,000. [Doc. 111]. Panhandle served its First

Set of Interrogatories and Requests for Production in Aid of Execution on Big Chief on October 14,

2020. [Doc. 112]. Big Chief failed to respond to Panhandle’s discovery requests. See [Doc. 113].


1
 Third-Party Defendant 3Bear Delaware Operating-NM, LLC, was terminated from this action on October 7, 2019,
after the Court granted its Motion for Summary Judgment. See [Doc. 97].
       Case 2:18-cv-01226-SMV-CG Document 114 Filed 01/22/21 Page 2 of 2




Panhandle, therefore, filed the instant Motion to Compel on December 13, 2020. Id. Big Chief

also failed to respond to the Motion in any way. Accordingly, the Court will grant the Motion.

See D.N.M.LR-Civ. 7.1(b) (failure to timely respond to a motion constitutes consent to grant it).

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendant

Panhandle Maintenance, LLC’s Motion for Order to Compel [Doc. 113] be GRANTED. Plaintiff

Big Chief Plant Services, LLC must respond to the discovery propounded by Panhandle

Maintenance, LLC no later than close of business, Wednesday, February 17, 2021.

        IT IS FURTHER ORDERED that Plaintiff Big Chief Plant Services, LLC pay the

reasonable expenses, including attorney fees, incurred by Defendant Panhandle Maintenance,

LLC, in making the instant Motion, as required by Fed. R. Civ. P. 37(a)(5)(A). Defense counsel

may file an affidavit of such expenses no later than February 5, 2021. Plaintiff Big Chief Plant

Services, LLC, may object to the amount and/or reasonableness of such expenses within fourteen

days of the filing of the affidavit.

        IT IS SO ORDERED.

                                                    _____________________________
                                                    STEPHAN M. VIDMAR
                                                    United States Magistrate Judge
                                                    Presiding by Consent




                                                2
